internal_revenue_service number release date index number ------------------------------------------------ ------------------------------------------------------------ -------------------- ------------------------------- ----------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-161400-04 date date - legend decedent trust marital trust date year year year year year year spouse date dear ---------- ---------------------------------------------------------------------------------------------- ----------------------- ---------------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------------- ------------------------ ----------------------- -------------------------- ------- ------- ------- ------- ------- ------- ------------------------------------ ------------------ this is in response to your letter dated date and subsequent correspondence requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 of the procedure and administration regulations to allocate decedent’s generation-skipping_transfer gst_exemption to transfers to trust and an extension of time under sec_2652 and sec_301_9100-3 to make a reverse qualified_terminable_interest_property qtip_election with respect to marital trust decedent died on date a valid qtip_election was made with respect to sec_2001 imposes a tax on the transfer of the taxable_estate of every the facts and representations submitted are summarized as follows on date plr-161400-04 decedent created trust a_trust with gst potential decedent made cash gifts to trust in year year year year year and year decedent and spouse consented to split_gifts on each filed form_709 united_states gift and generation- skipping transfer_tax return gift_tax_return filed for the transfers to trust spouse intended and decedent relied upon a qualified_tax professionals to prepare the gift_tax returns the qualified_tax professionals inadvertently failed to properly allocate decedent’s generation-skipping_transfer_tax_exemption to the transfers to trust marital trust on the form_706 united_states estate and generation-skipping_transfer_tax return estate_tax_return marital trust is a_trust with gst potential spouse relied upon a qualified_tax professional to prepare the estate_tax_return for decedent’s estate the qualified_tax professional inadvertently failed to make a reverse_qtip_election for the gst exempt marital trust and to properly allocate decedent’s remaining gst_exemption to that trust law and analysis decedent who is a citizen or resident_of_the_united_states value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse for purposes of sec_2056 property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies any part of the property for which the surviving_spouse has a qualifying_income_interest_for_life provided that any partial election must be made with respect to a fractional or sec_2056 provides the general_rule that no deduction shall be allowed sec_2056 provides that in the case of qualified terminable_interest sec_20_2056_b_-7 provides that a qtip_election may relate to all or sec_2056 provides that for purposes of the tax imposed by sec_2001 the sec_2056 defines aqualified terminable_interest property as sec_2631 provides that for purposes of determining the inclusion_ratio sec_2513 provides that paragraph shall apply only if both spouses sec_2513 provides that a gift made by one spouse to any person other sec_2601 imposes a tax on every generation-skipping_transfer a generation- plr-161400-04 percentage share of the property so that the elected portion reflects its proportionate share of the increase or decrease in value of the entire property for purposes of applying sec_2044 or sec_2519 the fractional or percentage share may be defined by formula than the other spouse shall for the purposes of this chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states have signified under the regulations provided for in subsection b their consent to the application of paragraph in the case of all such gifts made during the calendar_year by either while married to the other skipping transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2632 provides that any allocation by an individual of his or her gst sec_2642 provides generally that the secretary shall by regulation notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time sec_2642 provides that in determining whether to grant relief under plr-161400-04 this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_2652 provides in relevant part that for purposes of chapter the term transferor means - a in the case of any property subject_to the tax imposed by chapter the decedent and b in the case of any property subject_to the tax imposed by chapter the donor an individual shall be treated as transferring any property with respect to which the individual is the transferor sec_2652 provides that in the case of - a any trust with respect to which a deduction is allowed to the decedent under sec_2056 by reason of subsection b thereof and b any trust with respect to which a deduction to the donor spouse is allowed under sec_2523 by reason of subsection f thereof the estate of the decedent or the donor spouse as the case may be may elect to treat all of the property in such trust for purposes of chapter as if the election to be treated as qualified_terminable_interest_property had not been made return on which the qtip_election is made sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to sec_301_9100-3 provides that in general requests for extensions of time under sec_301_9100-1 a regulatory election includes an election whose due sec_26_2652-2 provides that a reverse_qtip_election is made on the requests for relief under sec_301_9100-3 will be granted when the taxpayer sec_301_9100-3 provides that a taxpayer is deemed to have acted based on the facts submitted and the representations made we conclude that plr-161400-04 make an election described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election conclusion the requirements of sec_301_9100-3 have been satisfied therefore the representative of decedent’s estate is granted an extension of time of days from the date of this letter to make allocations of decedent’s gst_exemption to the year through year transfers to trust and to make a reverse_qtip_election with respect to the gst exempt marital trust a supplemental form_709 should be filed with respect to trust for each year each form_709 should include a notice of allocation properly allocating decedent’s gst_exemption to the transfers to trust the allocations will be effective as of the date of the transfer and the gift_tax value of the transfer to the trusts will be used in determining the amount of gst_exemption to be allocated to each trust the inclusion_ratio for each trust will be determined under sec_2642 and sec_2642 in addition a supplemental should be on which the reverse_qtip_election for the gst exempt marital trust should be made on schedule a copy of this letter should be attached to each supplemental form and filed with the internal_revenue_service center cincinnati ohio a copy is included for this purpose concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied the rulings contained in this letter are based upon information and plr-161400-04 being sent to the taxpayer’s representative provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is this ruling is directed only to the taxpayer requesting it sec_6110 sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy of this letter for sec_6110 purposes
